DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the space can be adapted to cover varying distances throughout the cross-section of the load carrier – claim 12
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is the relationship between the “a straight continuous channel”, the “a first terminal end”, and the “an opposite terminal end” introduced in claim 6, lines 3-4 and those same components introduced in claim 2?
In claim 10 line 2, the limitation “0um” is vague and indefinite.  If the space is zero microns then is the space optional?  What structure is being claimed?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 10-17, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Joki, US PGPub 2016/0318737.

    PNG
    media_image1.png
    102
    305
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    258
    419
    media_image2.png
    Greyscale

	Regarding claim 1, Joki discloses a composite elevator belt (R) for engaging a sheave (6), the composite elevator belt (R) comprising: a load carrier (2) comprising at least one load carrier strand (3), in particular, a plurality of load carrier strands (3, see fig 2a), extending substantially parallel to a longitudinal axis (along belt in fig 1) of the load carrier (2); and a coating (4) surrounding the at least one load carrier strand (3) and defining a plurality of predetermined, deformable cavities (4b) within the coating (4) adjacent the at least one strand (3); wherein, when the elevator belt (R) is bent around the sheave (6), the elevator belt (R) defines a neutral bending zone (when curved around sheave) located within the elevator belt (R) generally coincident with the longitudinal axis (as described above), a tension zone (radially outward from neutral zone) radially outward of the neutral bending zone (as described above), and a compression zone (radially inward from neutral zone) radially inward from the neutral bending zone (as described above); wherein the plurality of load carrier strands (3) are arranged such that a space (central space between 3 in fig 2a) free of load carrier strands (3) is provided between the load carrier strands (3); wherein the space (as described above) forms a straight continuous channel which travels from a first terminal end (connected to 9) of the load carrier (R) to an opposite terminal end (connected to 1) of the load carrier (R).  Joki does not specify that the coating is a resin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a resin coating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ a resin coating in order to optimize the strength and bendability of the belt for a specific elevator application.
Regarding claim 6, Joki discloses the composite elevator belt (R) of claim 2, wherein a plurality of spaces (as described above, and on the outer ends) free of load carrier strands (3) is provided throughout the load carrier (R) and wherein each space (as described above) forms a straight continuous channel (see fig 2) which travels from a first terminal end (as described above) of the load carrier (R) to an opposite terminal end (as described above) of the load carrier (R).
Regarding claim 7, Joki discloses the composite elevator belt of claim 2 where the load carrier strand (3’) is arranged into  a plurality of groups (see 3’ in fig 2b).
Regarding claim 10, Joki discloses the composite elevator belt (100) of claim 2 but does not specify the space dimensions.  It would have been an obvious matter of design choice to employ the specified spacing size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ the specified spacing size in order to optimize the strength and bendability of the belt for a specific elevator application.
Regarding claim 11, Joki discloses the composite elevator belt (100) of claim 2 but does not specify the strand diameter.  It would have been an obvious matter of design choice to employ the specified spacing size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ the specified diameter strand in order to optimize the strength and bendability of the belt for a specific elevator application.  
Regarding claim 12, Joki discloses the composite elevator belt (R) of claim 2, wherein the space (as described above) can be adapted to cover varying distances throughout the cross-section of the load carrier (3).
Regarding claim 13, Joki discloses the composite elevator belt (R) of claim 2 wherein, when the elevator belt (R) is bent around the sheave (6), the deformable cavities (4b) in the tension zone (as described above) lengthen longitudinally relative to the longitudinal axis (as described above) and retract radially relative to the longitudinal axis (as described above), and wherein, when the elevator belt (R) is bent around the sheave (6), the deformable cavities (4b) in the compression zone (as described above) shorten longitudinally relative to the longitudinal axis (as described above) and lengthen radially relative to the longitudinal axis (as described above).
Regarding claim 14, Joki discloses the composite elevator belt (R) of claim 2, wherein the load carrier (3) comprises a plurality of load carrier strands (in 3’), the plurality of load carrier strands (3’) comprising a first load carrier strand (3’ on top) located in the tension zone (as described above) and a second load carrier strand (3’ on bottom) located in the compression zone (as described above).
Regarding claim 15, Joki discloses the composite elevator belt (R) of claim 14, wherein the first load carrier strand (as described above) and the second load carrier strand (as described above) each extend generally parallel to the longitudinal axis (as described above).
Regarding claim 16, Joki discloses the composite elevator belt (R) of claim 14, wherein, when the elevator belt (R) is bent around the sheave (6), the first load carrier strand (3’) is tensioned in a direction generally parallel to the longitudinal axis (as described above) and the deformable cavities (4b) adjacent the first load carrier strand (as described above) lengthen longitudinally in a direction generally parallel to the first load carrier strand (3’) and shorten radially in the direction generally perpendicular to the first load carrier strand (3) to reposition the first load carrier strand (3’) radially closer to the neutral bending zone (as described above).
Regarding claim 17, Joki discloses the composite elevator belt (R) of claim 14, wherein, when the elevator belt (R) is bent around the sheave (6), the deformable cavities (4b) adjacent the second load carrier (as described above) strand shorten longitudinally in a direction generally parallel to the first load carrier strand (as described above) and lengthen radially in the direction generally perpendicular to the first load carrier strand (as described above) inducing the second load carrier strand (as described above) to deform into an undulating curve.
Regarding claim 20, Joki discloses the composite elevator belt (R) of claim 2, wherein each of the plurality of cavities (4b) encloses one of a gas, a liquid, and a deformable solid (see [0023]).
Regarding claim 21, Joki discloses the composite elevator belt (100) of claim 2 but does not specify the relative cavity to load carrier diameter.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to employ the specified relative sizes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ the specified relative sized in order to optimize the strength and bendability of the belt for a specific elevator application.  
Regarding claim 23, Joki discloses the composite elevator belt (100) of claim 2 but does not specify the combined young’s modulus.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to employ the specified youngs modulus since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ the specified relative sized in order to optimize the strength and bendability of the belt for a specific elevator application.  
Regarding claim 24, Joki discloses the composite elevator belt (R) of claim 2, wherein a total volume of the plurality of cavities (4b) in the compression zone (as described above) is substantially equal to one third of a total volume of the resin coating (4), including the total volume of the plurality of cavities (4b), in the compression zone (as described above).

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Joki in view of Wesson et al., US PGPub 2014/0076669
Regarding claim 22, Joki discloses the composite elevator belt (100) of claim 2 but does not specify that one load carrier strand is non-continuous.  

    PNG
    media_image3.png
    344
    365
    media_image3.png
    Greyscale

Wesson et al. teaches a similar elevator belt (16) wherin one of the load carrier strands is non-continuous (see fig 5).  It would have been obvjios to provide the non-continuous strand described by Wesson et al. to the system disclosed by Joki in order to optimize the belt elasticity and promote durability.  

Claim(s) 8, 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Joki in view of Dudde et al., US PGPub 2019/0301088.
Regarding claims 8, 9 and 25, Joki discloses the composite elevator belt (R) of claims 2 and 7 but does not specify a polymeric load carrier casing / jacket.

    PNG
    media_image4.png
    349
    497
    media_image4.png
    Greyscale

Dudde et al. teaches a similar composite elevator belt (100) of claim 7, wherein each group (strand 10) is encased with a further material (20). (claim 8)
wherein the further material (20) is selected from the group comprising: a sizing material, a polymer material, a silicon material, or a combination of any thereof (see [0115]). (claim 9)
further comprising a jacket layer (20) disposed on the load carrier (10). (claim 25)
It would have been obvious to provide the polymeric load carrier casing described by Wesson et al. to the system disclosed by Joki in order to optimize the strength and bendability of the belt for a specific elevator application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654